  Case 14-09962         Doc 99     Filed 04/03/19 Entered 04/03/19 08:52:26              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-09962
         Latoya M Thomas

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/19/2014.

         2) The plan was confirmed on 07/16/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/19/2015, 07/27/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/21/2018.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,136.00.

         10) Amount of unsecured claims discharged without payment: $62,515.57.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-09962       Doc 99        Filed 04/03/19 Entered 04/03/19 08:52:26                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $7,821.00
       Less amount refunded to debtor                            $120.74

NET RECEIPTS:                                                                                     $7,700.26


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,800.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $317.25
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,117.25

Attorney fees paid and disclosed by debtor:                  $200.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ACCOUNT RECOVERY SERVICE         Unsecured         639.00           NA              NA            0.00       0.00
ACCOUNT RECOVERY SERVICE         Unsecured         649.00           NA              NA            0.00       0.00
ACURA FINANCIAL SVC              Unsecured     11,054.00       9,211.24        9,211.24        102.54        0.00
Afni, Inc.                       Unsecured         379.00           NA              NA            0.00       0.00
America S Financial Choice       Unsecured         649.00           NA              NA            0.00       0.00
AMERICASH LOANS LLC              Unsecured      1,813.00       1,067.49        1,067.49          11.88       0.00
BANK OF AMERICA NA               Unsecured         422.00           NA              NA            0.00       0.00
BARNES AUTO GROUP                Unsecured      2,786.00            NA              NA            0.00       0.00
Baystate Gas-brockton            Unsecured          43.00           NA              NA            0.00       0.00
CAPITAL ONE BANK                 Unsecured         800.00           NA              NA            0.00       0.00
CBCS                             Unsecured         186.00           NA              NA            0.00       0.00
CERASTES LLC                     Unsecured      1,000.00       1,220.00        1,220.00          13.58       0.00
CERASTES LLC                     Unsecured            NA         847.00          847.00           9.43       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      4,000.00       4,476.08        4,476.08          49.83       0.00
Comcast                          Unsecured         500.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      2,700.00       3,559.43        3,559.43          39.62       0.00
Cross Country Bank               Unsecured         300.00           NA              NA            0.00       0.00
DALTONS FURNITURE                Secured           100.00           NA           100.00        100.00      13.50
DALTONS FURNITURE                Unsecured      1,200.00            NA              NA            0.00       0.00
FIFTH THIRD BANK                 Unsecured      1,100.00            NA              NA            0.00       0.00
Guaranty Bank                    Unsecured      1,500.00            NA              NA            0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured      7,466.00            NA              NA            0.00       0.00
IL DEPT OF HUMAN SERVICES        Unsecured      3,404.00         426.00          426.00           4.74       0.00
IL DEPT OF HUMAN SERVICES        Priority             NA       2,978.19        2,978.19      2,978.19        0.00
ILLINOIS BELL TELEPHONE CO       Unsecured            NA         186.17          186.17           2.07       0.00
KAHUNA PAYMENT SOLUTIONS         Unsecured         100.00      2,407.00        2,407.00          34.41       0.00
KAHUNA PAYMENT SOLUTIONS         Unsecured      2,507.00           0.00            0.00           0.00       0.00
KAHUNA PAYMENT SOLUTIONS         Secured           900.00      2,507.40          100.00        100.00        1.13
LVNV FUNDING                     Unsecured            NA         373.69          373.69           4.16       0.00
Mercy Housing                    Unsecured      3,510.00            NA              NA            0.00       0.00
NORTHERN RESOLUTION              Unsecured         430.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-09962       Doc 99       Filed 04/03/19 Entered 04/03/19 08:52:26                    Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim       Principal       Int.
Name                                Class   Scheduled        Asserted      Allowed        Paid          Paid
PAYDAY LOAN STORE OF IL INC     Unsecured      1,100.00              NA           NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured         500.00             NA           NA            0.00        0.00
PREMIER BANK CARD               Unsecured         899.00          899.70       899.70          10.02        0.00
QUANTUM3 GROUP LLC              Unsecured            NA             0.00         0.00           0.00        0.00
QUANTUM3 GROUP LLC              Unsecured            NA            84.45        84.45           0.94        0.00
QUANTUM3 GROUP LLC              Unsecured            NA           662.04       662.04           7.37        0.00
RUSH UNIVERSITY MEDICAL CENTE   Unsecured         744.00             NA           NA            0.00        0.00
SPRINT NEXTEL                   Unsecured         400.00          820.35       820.35           9.13        0.00
Sun Cash                        Unsecured         500.00             NA           NA            0.00        0.00
T & H Auto                      Unsecured         275.00             NA           NA            0.00        0.00
T & H Auto                      Secured        5,225.00              NA           NA            0.00        0.00
TCF BANK                        Unsecured      1,300.00              NA           NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC       Unsecured            NA           213.19       213.19           2.37        0.00
University Pathologists, PC     Unsecured         760.00             NA           NA            0.00        0.00
US CELLULAR                     Unsecured         473.00          292.16       292.16           3.25        0.00
US CELLULAR                     Unsecured            NA           236.70       236.70           2.64        0.00
VALUE AUTO                      Unsecured     16,000.00         7,385.07     7,385.07          82.21        0.00
WORLD DISCOUNT AUTO             Unsecured         800.00             NA           NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal               Interest
                                                            Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00               $0.00                 $0.00
      Mortgage Arrearage                                      $0.00               $0.00                 $0.00
      Debt Secured by Vehicle                                 $0.00               $0.00                 $0.00
      All Other Secured                                     $200.00             $200.00                $14.63
TOTAL SECURED:                                              $200.00             $200.00                $14.63

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00              $0.00                 $0.00
       Domestic Support Ongoing                                $0.00              $0.00                 $0.00
       All Other Priority                                  $2,978.19          $2,978.19                 $0.00
TOTAL PRIORITY:                                            $2,978.19          $2,978.19                 $0.00

GENERAL UNSECURED PAYMENTS:                            $34,367.76               $390.19                 $0.00


Disbursements:

       Expenses of Administration                               $4,117.25
       Disbursements to Creditors                               $3,583.01

TOTAL DISBURSEMENTS :                                                                           $7,700.26



UST Form 101-13-FR-S (09/01/2009)
  Case 14-09962         Doc 99      Filed 04/03/19 Entered 04/03/19 08:52:26                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
